Case 1:17-cr-00010-DLH Document 162 Filed 01/28/20 Page 1 of 3

PROB 12C
(Rev. 2/13)

UNITED STATES DISTRICT COURT

for

DISTRICT OF NORTH DAKOTA

Petition for Warrant or Summons for Offender under Supervision

Name of Offender: Darry] Shane Grady Case Number: 0868 1:17CRO0010

Name of Sentencing Judicial Officer: Daniel L. Hovland, Chief U.S. District Court Judge

Date of Original Sentence: October 10, 2017

Original Offense:

Original Sentence:

Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

163 days imprisonment, 3 years supervised release

Revocation 7/10/19: 3 months imprisonment; 12 months supervised release

Type of Supervision: TSR Date Supervision Commenced: 9/23/2019

Asst. U.S. Attorney: Rick L. Volk Defense Attorney: Michelle Monteiro

 

PETITIONING THE COURT

& To issue a warrant

L1 To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation No.

1)

2)

3)

4)

Nature of Noncompliance

On January 27, 2020, the defendant was arrested and charged with Domestic Violence
and Criminal Mischief (Case# PD-P2000150) by Three Affiliated Tribes Law
Enforcement. This is in violation of the standard conditions of his release.

On January 27, 2020, the defendant was arrested at Sportsman’s Bar, whose primary
business is the sale of alcoholic beverages. The defendant was also intoxicated at the time
of his arrest. This is in violation of the special conditions of his release.

The defendant failed to report to the U.S. Probation officer as directed. This is in violation
of the standard conditions of his release.

The defendant failed to submit alcohol breath tests and urine samples as directed. This is
in Violation of the special conditions of his release.
Case 1:17-cr-00010-DLH Document 162 Filed 01/28/20 Page 2 of 3

PROB 12C

(Rev. 2/13)

Grady, Darryl

0868 1:17CR00010

5)

6)

7)

8)

The defendant failed to participate in the recommended drug and alcohol treatment
program. This is in violation of the special conditions of his release.

On November 30, 2019, the defendant was arrested and charged with Driving Under the
Influence (Case# PD-P1916083) by Three Affiliated Tribes Law Enforcement. This is in
violation of the standard conditions of his release.

On November 5, 2019, the defendant was arrested and charged with Reckless Driving
(Case# 2019-00017764) by Ward County Sheriff's Office. This is in violation of the
standard conditions of his release.

The defendant has failed to obtain employment or participate in a program aimed at
improving his educational level. This is in violation of the standard and special conditions
of his release.

U.S. Probation Officer Recommendation: It is respectfully recommended that a warrant be issued for the
arrest of Mr. Darryl Shane Grady and hearings be held to determine if he has violated the terms and
conditions of his supervised release.

| The term of supervision should be:

] Revoked.

() Extended for years, for a total term of years.

C1 The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.
Executed on January 28. 2020

/s/ Fallon Clouse
U.S. Probation Officer

 

THE COURT ORDERS:

L] No Action.

0 the Issuance of a Warrant/Matter Sealed Pending Arrest.

C1 The Issuance of a Summons.

CO Other
Case 1:17-cr-00010-DLH Document 162 Filed 01/28/20 Page 3 of 3

N

   

PROB 12C

(Rev. 2/13)

Grady, Darryl
0868 1:17CRO0010

Signature of Judicial Officer

” 8, 2626
